Citation Nr: 0122364	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  95-28 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right elbow injury 
with degenerative joint disease or tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in which the RO denied the veteran's 
claim of entitlement to service connection for right elbow 
injury with degenerative joint disease or tendinitis.  Also 
in this decision the RO denied the veteran's claim for 
service connection for disabilities of the right and left 
knees and for a back disability.  The veteran filed a Notice 
of Disagreement with respect to these issues in February 
1995, and the RO included these issues in a June 1995 
Statement of the Case.  However, the veteran later requested 
at a hearing at the RO in December 1995 that the issues of 
service connection for knee and back disabilities be 
withdrawn from further appellate consideration.  
Consequently, these issues will not be further addressed.


REMAND

At a December 1995 hearing at the RO, the veteran testified 
that he sustained a laceration to his right elbow in service 
and that X-rays were taken at that time.  He further 
testified that he first sought treatment for his right elbow 
injury at Portsmouth Naval Hospital in June 1974, has been 
regularly treated there for his elbow since that time, and 
that in October 1995 he was diagnosed with degenerative joint 
disease of the elbows.

While the veteran's service medical records do indeed show 
that he sustained a laceration to his right elbow in 1979, 
they do not show that X-rays of the right elbow were 
performed.  As far as post-service evidence, there are no 
treatment records from Portsmouth Naval Hospital for the 
right elbow beginning in 1994 as the veteran has alleged.  
Also, there appears to be some confusion regarding the 
current diagnosis of the veteran's right elbow.  The veteran 
testified at the December 1995 hearing that he was diagnosed 
with degenerative joint disease of the elbows in October 1995 
at the Portsmouth Naval Hospital.  However, in March 1996, 
the veteran underwent a VA orthopedic examination and the 
examiner noted that the veteran's elbows were normal and that 
no joint effusions or soft tissue calcifications were shown 
by X-rays (the actual X-ray report is not on file).  In 
regard to the alleged diagnosis in October 1995 of 
degenerative joint disease, the claims file is devoid of a 
treatment record reflecting this diagnosis.  While the claims 
file does contain an October 1995 medical record from the 
Portsmouth Naval Hospital, this record pertains to the 
veteran's left elbow, not the right.  It is thus unclear 
whether there are additional record from the Portsmouth Naval 
Hospital that have not yet been obtained, despite the 
veteran's testimony in December 1995 that all records from 
the Portsmouth Naval Hospital have been obtained.  

As far as VA medical records, the evidence shows that the 
veteran was seen at a VA rheumatology clinic in June 1996 
where the examiner noted the veteran's complaints of elbow 
pain and numbness, and that the veteran reported having to 
quit his job as a cabinetmaker because of elbow pain non-
responsive to Clinoril.  The examiner recommended 
neurological consultation, but there is no indication in the 
file that that was done. 

Accordingly, a remand is necessary so that additional 
attempts may be made to obtain the above referenced medical 
evidence, as well as to notify the veteran of required 
information and evidence.  This is especially pertinent in 
light of a significant change that was made in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

If, after completion of the development noted above, a 
medical examination or opinion is necessary to make a 
decision on this claim, then such an examination or opinion 
should be obtained.  See  38 U.S.C.A. § 5103A(d).  In this 
regard, the examiner should be asked to provide an opinion as 
to whether the veteran, in fact, suffers from a current right 
elbow disability, to include degenerative joint disease or 
tendinitis, and, if so, whether it is at least as likely as 
not related to service, to include the 1978 in-service 
laceration of the right elbow.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C. § 5103A 
(West Supp. 2001)).  

The veteran is hereby advised that in keeping with the VA's 
duty to assist, under Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991), the purpose of an examination, if required by 
this remand, is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  Hence, the veteran 
is put on notice that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R.§ 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

Lastly, the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, and it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  Id.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Based on the foregoing, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers not previously identified, 
who treated him for the right elbow.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
specifically to include any in-service X-
rays of the right elbow, any treatment 
reports from Portsmouth Naval Hospital, 
beginning in 1994, as referenced by the 
veteran at the December 1995 hearing, and 
any VA treatment records related to a 
neurological consultation.  Efforts to 
obtain these records should be documented 
and be consistent with 38 U.S.C.A. 
§ 5103A (West Supp. 2001), and any 
evidence received in response to these 
requests should be associated with the 
claims file.  The RO must inform the 
veteran what evidence is needed to 
substantiate his claim, what evidence the 
VA will obtain and what evidence he must 
submit.

2.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), is completed.  As indicated above, 
this should specifically include 
consideration of having the veteran 
undergo a medical examination to obtain a 
medical opinion.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should elicit from 
the veteran and record a full clinical 
history referable to the claimed right 
elbow disability.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to whether the veteran has 
a current right elbow disability and, if 
so, whether it is at least as likely as 
not related to service, to specifically 
include the June 1978 in-service 
laceration of the right elbow as noted in 
the service medical records.  If no 
causal link exists, the examiner should 
so state.

The examiner(s) must set forth the 
rationale underlying all the opinions 
expressed, citing, if necessary, to 
specific evidence in the record, in 
typewritten report(s).  The report(s) 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

3.  Following completion of the requested 
development, the RO should review and 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

To help avoid future remand, the RO must ensure that all 
requested development has been completed (to the extent 
possible) in compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. M. Shawkey
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



